Citation Nr: 0004309	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  99-03 978 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January 1979 to June 
of the same year.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for PTSD and a personality disorder.  The 
veteran perfected his appeal of both issues and thereafter 
withdrew his appeal of the issue of service connection for a 
personality disorder at an RO hearing that was conducted in 
March 1999.


REMAND

The veteran contends that he is entitled to be service-
connected for PTSD.  After a review of the evidentiary 
record, the Board finds that additional development is 
appropriate at this time.  In particular, it is noted that 
the veteran requested to be scheduled for a videoconference 
hearing before a member of the Board in a document that he 
signed on February 26, 1999.  While he thereafter testified 
at the above mentioned RO hearing of March 1999, it appears 
that the veteran has not withdrawn his request for a 
videoconference hearing.  One such hearing should accordingly 
be scheduled.

While the Board regrets the delay involved in remanding the 
above matter, under the circumstances discussed above, it is 
felt that proceeding with a decision on the merits at this 
time would not withstand scrutiny by the Court.  For that 
reason, and in order to ensure due process and compliance 
with VA's duty to assist every claimant in the development of 
his or her claim, the matter is REMANDED to the RO for the 
following action:

The RO should undertake all necessary 
action to properly schedule the veteran 
for a videoconference hearing before a 
member of the Board.  

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The above claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


